DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				General Remarks
1/ Claims 1-20 are pending
2/ Claims 1, and 11 are independent
3/ Application claims foreign priority date of 02/19/2020
4/ IDS filed 04/08/2021  has been considered

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitations:
“…wherein the forwarding address type is used to describe the communication protocol”
“…the forwarding time-out time is used to configure an allowable upper limit of waiting time for forwarding”.
These are intended use limitations that raise an indefiniteness issue. The Intended use of a claim are not clear as to whether they are part of the steps to be performed in the claim methods or are they just description of an intended use or result hence making it difficult to determine the scope of the claim and rendering the claim indefinite

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 10-11, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maksumov (US pg. no. 20160127514), further in view of JEON (EP1953472A2).
Regarding claim 1. Maksumov discloses a cross-protocol method for restoring apparatuses applied to a cross-protocol control apparatus, the method comprising following steps: 
a) a controller of the cross-protocol control apparatus (fig. 1 gateway 170) connecting to a management apparatus (fig. 146 third device) 5and a plurality of electronic apparatuses (fig. 1, device 142 and device 144) by a plurality of communication interfaces cross-protocol control apparatus (fig. 1, interface 192, 194, and 196; [0018] discloses a plurality of network interfaces (e.g., network interfaces 192, 194, and 196) is provided to interface the gateway 170 to the cloud networks 182, 184, and 186) of the, wherein the communication interfaces are respectively configured to use different communication protocols ([0021] discloses the gateway 170 is configured to send data to the first device 142 in the first format 153 using a first protocol 162, send data to the second device 144 in the second format 155 using a second protocol 164, and so on. The interfaces of each device for the corresponding communication protocol corresponds to interface; [0018] discloses a plurality of network interfaces (e.g., network interfaces 192, 194, and 196) is provided to interface the gateway 170 to the cloud networks 182, 184, and 186). 
10c) during the retrieving procedure, recognizing the communication interface connected to the electronic apparatus ([0054] discloses upon receipt of a request from a second device (e.g., the second device 144) to receive data (retrieving), the method 600 may then select a second protocol adapter (e.g., from the protocol adapter modules 111 and select a second data adapter (e.g., from the data adapter modules 110), corresponding to the second device (e.g., the device 144) as shown at operation 612 that corresponds to recognizing the protocol used by the respective device. The protocol corresponds to the protocol used by the corresponding interface of device 142.n example embodiments, the gateway services module 108 uses the configuration table 103 (see FIG. 5) to select the corresponding protocol adapter module 111 and data adapter module(s) 110); 
d) during the retrieving procedure, executing a process of forwarding-format-transforming on the backup data for transforming the backup data into retrieved data compatible with the communication protocol used by the communication interface being recognized ([0021] discloses When the data from the common data format area 180 (backup) is sent to the devices 142, 144, and 146, it is converted into a data format suitable for the respective device to which it is to be sent. For example, referring to FIGS. 1 and 3, the gateway 170 is configured to send data to the first device 142 in the first format 153 using a first protocol 162, send data to the second device 144 in the second format 155 using a second protocol 164. The interfaces of the respective devices using the respective protocols corresponds to interface); and 
But, Maksumov does not explicitly disclose:
b) executing a restoring procedure when receiving a data communication command for at least one of the electronic apparatuses from the management apparatus;
	c) during the restoring procedure…retrieving backup data for the electronic apparatus;
15e) during the restoring procedure, transferring the restoring data to the electronic apparatus for making the electronic apparatus restore configurations by itself based on the restoring data.
However, in the same field of endeavor, JEON discloses b) executing a restoring procedure when receiving a data communication command for at least one of the electronic apparatuses from the management apparatus ([0039-0040] discloses the remote data-for-restoration transmitting module (300) (management apparatus) of the remote integrated management system (CS) detects the latest setting information from the database server (DS) (SP8), and sends the detected latest setting information to the backup/restoring module (100) of the air conditioner system (1 to N) (SP9); [0040] The backup/restoring module (100) of the air conditioner system (1 to N) accordingly restores the setting information (restoration procedure) related to the local controller into the latest setting information received from the remote data-for-restoration transmitting module (300) of the remote integrated management system (CS) (SP10). The component commanding restoration of the backup corresponds to management apparatus);
c) during the restoring procedure…retrieving backup data for the electronic apparatus([0030] discloses the backup/restoring module (100) is pre-set to perform back up (backup data) of setting information that has changed or to request a restoration procedure for correcting an error occurred in the setting information when the change or error is detected in the setting information; [0038-0040] discloses the backup/restoring module (100) (of electronic apparatus) sends a setting information restoration request signal to the remote data-for-restoration transmitting module (300) … (SP7). [0039] the remote data-for-restoration transmitting module (300) of the remote integrated management system (CS)… sends the detected latest setting information (retrieving) to the backup/restoring module (100) of the air conditioner system (1 to N) (SP9). [0040] The backup/restoring module (100) of the air conditioner system (1 to N) accordingly restores the setting information related to the local controller. Restoring procedure of the backup data corresponds to procedure).
15e) during the restoring procedure, transferring the restoring data to the electronic apparatus for making the electronic apparatus restore configurations by itself based on the restoring data ( [0039-0040] discloses the remote data-for-restoration transmitting module (300) of the remote integrated management system (CS) detects the latest setting information (configuration) from the database server (DS) (SP8), and sends the detected latest setting information to the backup/restoring module (100) of the air conditioner system (1 to N) (SP9); [0040] The backup/restoring module (100) of the air conditioner system (1 to N) accordingly restores the setting information related to the local controller into the latest setting information received from the remote data-for-restoration transmitting module (300) of the remote integrated management system (CS) (SP10)).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Maksumov with JEON. The modification would allow protocol agnostic back and restore system that can work across devices and corresponding protocol or data format for an effective data storage and retrieval system.
Regarding claim 7. The combination discloses cross-protocol method for restoring apparatuses according to claim 1.
JEON further discloses, further comprising following steps performed before the step c): 
il) checking whether the electronic apparatus is under a restorable status by the 10communication interface ([0045] discloses using the integrated management system for controlling multi-type air conditioners (devices) according to the present invention, when an error occurs (restorable status) in the setting information for the local controller disposed in the air conditioner system, various errors can rapidly be restored (or fixed) by an automated restoring function, thereby allowing an improvement of stability of the integrated management system);
 i2) retrieving current apparatus data of the electronic apparatus if the electronic apparatus is under the restorable status ([0038] discloses, if an error has occurred (restorable status) in the setting information related to the local controller, the backup/restoring module (100) sends a setting information restoration request signal to the remote data-for-restoration transmitting module (300) of the remote integrated management system (CS) (SP7); [0045] discloses using the integrated management system for controlling multi-type air conditioners (devices) according to the present invention, when an error occurs (restorable status) in the setting information for the local controller disposed in the air conditioner system, various errors can rapidly be restored (or fixed) by an automated restoring function, thereby allowing an improvement of stability of the integrated management system); and 
i3) comparing the current apparatus data with backup apparatus data corresponding to the backup data for determining whether any configuration of the electronic apparatus is modified ([0039] Thereafter, the remote data-for-restoration transmitting module (300) of the remote integrated management system (CS) detects the latest (i.e., most recent) setting information from the database server (DS) (SP8), and sends the detected latest setting information to the backup/restoring module (100) of the air conditioner system (1 to N) (SP9); [0040] The backup/restoring module (100) of the air conditioner system (1 to N) accordingly restores the setting information related to the local controller into the latest setting information received from the remote data-for-restoration transmitting module (300) of the remote integrated management system (CS) (SP10)).
15the step c) is performed after determining that at least one of the configurations of the electronic apparatus is modified ([0039] Thereafter, the remote data-for-restoration transmitting module (300) of the remote integrated management system (CS) detects the latest (i.e., most recent) setting information from the database server (DS) (SP8), and sends the detected latest setting information to the backup/restoring module (100) of the air conditioner system (1 to N) (SP9); [0040] The backup/restoring module (100) of the air conditioner system (1 to N) accordingly restores the setting information (corresponds to step c)related to the local controller into the latest setting information received from the remote data-for-restoration transmitting module (300) of the remote integrated management system (CS) (SP10))..  
Regarding claim 8. The combination discloses cross-protocol method for restoring apparatuses according to claim 1.
Maksumov discloses j4) during the backup procedure, executing a process of saved-format-transforming on the 28apparatus data for transforming the apparatus data into the backup data compatible with a saved format ([0021] discloses When the data from the common data format area 180 (backup) is sent to the devices 142, 144, and 146, it is converted into a data format suitable for the respective device to which it is to be sent. For example, referring to FIGS. 1 and 3, the gateway 170 is configured to send data to the first device 142 in the first format 153 using a first protocol 162, send data to the second device 144 in the second format 155 using a second protocol 164. The interfaces of the respective devices using the respective protocols corresponds to interface); and 
j 5) storing the backup data in a storage of the cross-protocol control apparatus ([0021] discloses When the data from the common data format area 180 (backup) is sent to the devices 142, 144, and 146).
JEON further discloses, further comprising following steps performed before the step b): j1) executing a backup procedure when the controller receives a backup command for at least 20one of the electronic apparatuses ([0041] That is, in the present invention, while the backup/restoring module of the local controller disposed in the air conditioner system monitors whether changes or errors occur in the setting information on the multi-type air conditioners, if any change occurs in the setting information, the backup/restoring module sends the changed setting information to the remote integrated management system (controller). The remote integrated management system then backs up (or stores) and manages the setting information. The system is capable of performing the above step before step b);
 j2) during the backup procedure, recognizing the communication interface connected to the electronic apparatus([0041] discloses , while the backup/restoring module of the local controller disposed in the air conditioner system monitors whether changes or errors occur in the setting information on the multi-type air conditioners. The interface of the air conditioner device corresponds to interface), and sending a backup request to the electronic apparatus by the communication interface being recognized (([0041] That is, in the present invention, while the backup/restoring module of the local controller disposed in the air conditioner system monitors whether changes or errors occur in the setting information on the multi-type air conditioners, if any change occurs in the setting information, the backup/restoring module sends the changed setting information (request) to the remote integrated management system (controller). The remote integrated management system then backs up (or stores) and manages the setting information. The interface of the device used to communicate the backup information (command) corresponds to recognized interface); 
j3) during the backup procedure, receiving an apparatus data from the electronic apparatus ([0041] discloses if any change occurs in the setting information, the backup/restoring module sends the changed setting information (request) to the remote integrated management system (controller)); 
Regarding claim 10. The combination discloses cross-protocol method for restoring apparatuses according to claim 8.
Jeon discloses, further comprising following steps performed 
before the step j3) and after the step j2): 
i1) checking whether the electronic apparatus is under a restorable status by the communication interface([0045] discloses using the integrated management system for controlling multi-type air conditioners (devices) according to the present invention, when an error occurs (restorable status) in the setting information for the local controller disposed in the air conditioner system, various errors can rapidly be restored (or fixed) by an automated restoring function, thereby allowing an improvement of stability of the integrated management system);; 
15i2) retrieving current apparatus data of the electronic apparatus if the electronic apparatus is under the restorable status([0038] discloses, if an error has occurred (restorable status) in the setting information related to the local controller, the backup/restoring module (100) sends a setting information restoration request signal to the remote data-for-restoration transmitting module (300) of the remote integrated management system (CS) (SP7). [0045] discloses using the integrated management system for controlling multi-type air conditioners (devices) according to the present invention, when an error occurs (restorable status) in the setting information for the local controller disposed in the air conditioner system, various errors can rapidly be restored (or fixed) by an automated restoring function, thereby allowing an improvement of stability of the integrated management system); and 
i3) comparing the current apparatus data with backup apparatus data corresponding to the backup data for determining whether any configuration of the electronic apparatus is modified ([0025] Here, the air conditioner systems ('1 to N) according to the present invention may include a backup/restoring module (100) (or some other type of entity or entities that perform data back-up and/or restoring functions) configured to detect any changes in the setting information, such that when it is found that the setting information is changed, the backup/restoring module (100) converts the changed setting information into setting information data for back-up according to a remote communication protocol, to thusly transmit the data). 
the step j2) is performed to return the current apparatus data if at least one of the configurations 20of the electronic apparatus is modified ([0025] Here, the air conditioner systems ('1 to N) according to the present invention may include a backup/restoring module (100) (or some other type of entity or entities that perform data back-up and/or restoring functions) configured to detect any changes in the setting information, such that when it is found that the setting information is changed, the backup/restoring module (100) converts the changed setting information into setting information data for back-up according to a remote communication protocol, to thusly transmit the data; [0039-0040]).  
Regarding claim 11. The combination discloses  cross-protocol control apparatus with apparatus-restoring function, comprising: 
All other limitations of claim 11 are similar with the limitations of claim 1. Claim 11 is ejected on the analysis of claim 1 above.
Regarding claim 1017. The combination discloses cross-protocol control apparatus with apparatus-restoring function according to claim 11.
All other limitations of claim 17 are similar with the limitations of claim 7. Claim 17 is ejected on the analysis of claim 7 above.
Regarding claim 1018. The combination discloses cross-protocol control apparatus with apparatus-restoring function according to claim 11.
All other limitations of claim 18 are similar with the limitations of claim 8. Claim 18 is ejected on the analysis of claim 8 above.
Regarding claim 1020. The combination discloses cross-protocol control apparatus with apparatus-restoring function according to claim 11.
All other limitations of claim 20 are similar with the limitations of claim 10. Claim 20 is ejected on the analysis of claim 10 above.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maksumov (US pg. no. 20160127514), and JEON (EP1953472A2), further in view of Greaves (US pat. no. 7072056).
Regarding claim 2. The combination discloses cross-protocol method for restoring apparatuses according to claim 1, further comprising following steps: 
f) transforming original data into saved data compatible with a saved format when receiving 20the original data compatible with an original format ([0020] The gateway 170 is configured to facilitate communications (e.g., see communications 132, 134, and 136) between devices 142, 144, and 146 and the gateway 170 using different data protocols and data formats (e.g., see FIG. 3)from at least one of the management apparatus (fig. 1, 146 third device) and the electronic apparatuses ([0020] The gateway 170 is configured to facilitate communications (e.g., see communications 132, 134, and 136) between devices 142, 144, and 146 and the gateway 170 using different data protocols and data formats (e.g., see FIG. 3). To this end, the gateway 170 communicates with the first device 142, the second device 134, and the third device 136 and converts data 152, 154, and 156 (see FIG. 3) from the first device 142, the second device 144, and the third device 146, respectively into the common data format 151 (saved format))
f2) recognizing the communication interface connected to the another of the management apparatus and the electronic apparatuses ([0054] discloses upon receipt of a request from a second device (e.g., the second device 144) to receive data, the method 600 may then select a second protocol adapter (e.g., from the protocol adapter modules 111 and select a second data adapter (e.g., from the data adapter modules 110), corresponding to the second device (e.g., the device 144) as shown at operation 612 that corresponds to recognizing the protocol used by the respective device. The protocol corresponds to the protocol used by the corresponding interface of device 142.n example embodiments, the gateway services module 108 uses the configuration table 103 (see FIG. 5) to select the corresponding protocol adapter module 111 and data adapter module(s) 110); 
 f3) executing the process of forwarding-format-transforming on the saved data to transform 26the saved data compatible with the saved format into forwarding data compatible with a forwarding format for the communication protocol used by the communication interface ([0026] The protocol adapter modules 111 allow the gateway 200 to communicate with devices using different protocols. For example, in the system 100, a protocol adapter module 111 may be provided to communicate with the first device 142 in the first protocol 162, a protocol adapter module 111 may be provided to communicate with the second device 144 in the second protocol 164, a protocol adapter module 111 may be provided to communicate with the third device 146 in the third protocol 166 (forwarding format)); and
 f4) transferring the forwarding data to the another of the management apparatus and the electronic apparatuses by the communication interface being recognized based on the 5corresponding communication protocol([0021] discloses When the data from the common data format area 180 (backup) is sent to the devices 142, 144, and 146, it is converted into a data format suitable for the respective device (the interface of the device recognized corresponds to interface) to which it is to be sent. For example, referring to FIGS. 1 and 3, the gateway 170 is configured to send data to the first device 142 in the first format 153 using a first protocol 162, send data to the second device 144 in the second format 155 using a second protocol 164. The interfaces of the respective devices using the respective protocols corresponds to interface).
But, the combination does not explicitly discloser:
wherein the original data is configured to designate another of the management apparatus and the electronic apparatuses as a destination; 
However, in the same field of endeavor, Greaves discloses wherein the original data is configured to designate another of the electronic apparatuses as a destination (col. 2 lines 1-7 discloses a method is provided for transmitting digital information between heterogeneous devices. The method includes: receiving digital data in a first data format from a sending device having a communication port with a first communications protocol; converting the digital data from the first data format to a second data format compatible with an identified destination (designated destination) device; translating the digital data from the first communications protocol to a second communications protocol compatible with the identified destination device; and sending the converted and translated digital data to the identified destination device using the translated second communications protocol);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Greaves. The modification would allow data communication among heterogenous devices using heterogenous communication protocols.
Regarding claim 1012. The combination discloses cross-protocol control apparatus with apparatus-restoring function according to claim 11.
All other limitations of claim 12 are similar with the limitations of claim 2. Claim 12 is ejected on the analysis of claim 2 above.

Claim(s) 3-4, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maksumov (US pg. no. 20160127514), and JEON (EP1953472A2), further in view of SuK (KR 20120087557).
Regarding claim 3. The combination discloses cross-protocol method for restoring apparatuses according to claim 1.
Maksumov discloses, wherein the process of forwarding-format-transforming comprises following steps: g) transforming original data into saved data compatible with a saved format ([0020] discloses the gateway 170 communicates with the first device 142, the second device 134, and the third device 136 and converts data 152, 154, and 156 (see FIG. 3) from the first device 142, the second device 144, and the third device 146, respectively into the common data format 151 (saved format)); 
forwarding data compatible with a forwarding format of the communication protocol, wherein the forwarding 15format is described by the forwarding address type(table 1 protocol adapter type corresponds to forwarding address type) of the original data ([0047] discloses the protocol adapter selector module 108 may then determine that the received communication is from device “backendserver.com”. The protocol adapter selector module 404 may then determine from protocol adapter data 512 of Table 1 that the appropriate protocol adapter is an HTTP protocol adapter module. Similarly, the protocol adapter selector module 402 may also be configured to determine which protocol adapter module 111 to select for a communication from the gateway 400).  
But, the combination does not explicitly disclose:
g2) determining a forwarding time-out time based on a forwarding address type of the original 10data, wherein the forwarding address type is used to describe the communication protocol used by the communication interfa--ce connected to a forwarding destination, the forwarding time-out time is used to configure an allowable upper limit of waiting time for forwarding;
However, in the same field of endeavor, Suk discloses g2) determining a forwarding time-out time based on a forwarding address type of the original 10data (page. 4, lines 37-48  and page 5, lines 7-11 discloses repeatedly check whether the FlexRay cycle time has elapsed (corresponds to determining forwarding timeout time based on FlexRay protocol). If the FlexRay cycle time (forwarding timeout time ) has elapsed… all the transmissions are performed (forwarding) in a predetermined order… On the other hand, if a message based on the FlexRay protocol received from the FlexRay network is confirmed… If there are CAN messages to be sent, remove the header and the Taylor of the FlexRay slot stored in the message queue and convert them to CAN protocol-based messages (based on the protocol being CAN, no forwarding time-out time is needed )…transmitting (forwarding) all the converted CAN protocol-based messages to the CAN network. It discloses determining forwarding timeout time (elapsed cycle) based on protocol type (FlexRay protocol) that corresponds to address type (in light of [0118] of the instant application protocol type corresponds to address type), wherein the forwarding address type is used to describe the communication protocol used by the communication interfa--ce connected to a forwarding destination (page. 4, lines 37-48 discloses If a message based on a CAN protocol to be received on the CAN network is transmitted, the transmitted message is stored in a message queue (step 320)… At this time, it is checked whether the FlexRay cycle time has elapsed (step 330) (corresponds to determining forwarding time out time based on the protocol being FlexRay). Determining forwarding timeout time based on FlexRay protocol that corresponds to address type (in light of [0118] of the instant application protocol type corresponds to address type), the forwarding time-out time is used to configure an allowable upper limit of waiting time for forwarding (page. 4, lines 37-48 discloses If a message based on a CAN protocol to be received on the CAN network is transmitted, the transmitted message is stored in a message queue (step 320)… At this time, it is checked whether the FlexRay cycle time has elapsed (step 330) (corresponds to determining forwarding time out time)… repeatedly check whether the FlexRay cycle time has elapsed (step 330) (determining allowable upper limit for transmission of the CAN message over FlexRay). If the FlexRay cycle time has elapsed (determining an allowable upper limit of wait time before transmission), the FlexRay slot is assembled by the node slotting method in the  assembler 150 in the FlexRay- CAN gateway 200 for all CAN protocol-based messages stored in the message queue (step 350). After all the transmissions are performed in a predetermined order); 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Suk. The modification would allow effective data communication by adapting latency between different communication protocols to enable synchronized data communication.
Regarding claim 4. The combination discloses cross-protocol method for restoring apparatuses according to claim 3.
the forwarding address is used to describe an address of the communication interface of the forwarding destination (table 1, device data corresponds to address information);
 the forwarding content is 20used to record content of data to be forwarded( table 1, application data corresponds to content information).
Suk discloses wherein the saved format comprises following fields: 
the forwarding address type (Description of Embodiment discloses the FlexRay-CAN gateway checks whether there is a message to be received on the FlexRay network (protocol used by the interface connected to the destination. The information stored for each protocol type corresponds address type), the forwarding time-out time(  Description of Embodiment discloses at this time, it is checked whether the FlexRay cycle time (the cycle time information stored corresponds to forwarding timeout time) based on FlexRay protocol), a forwarding address (Description of Embodiment discloses first, the FlexRay-CAN gateway checks whether there is a message to be received on the FlexRay network (protocol used by the interface connected to the destination) or the CAN network (step 310). Determining the specific network to receive or forward data corresponds to determining address), and a forwarding content (Description of Embodiment discloses a node mapping based FlexRay-CAN gateway. First, the FlexRay-CAN gateway checks whether there is a message to be received on the FlexRay network (protocol used by the interface connected to the destination) or the CAN network (step 310). The information used by the gateway used to determine the content of the message corresponds to content); 
Regarding claim 1013. The combination discloses cross-protocol control apparatus with apparatus-restoring function according to claim 11.
All other limitations of claim 13 are similar with the limitations of claim 3. Claim 13 is ejected on the analysis of claim 3 above.
Regarding claim 1014. The combination discloses cross-protocol control apparatus with apparatus-restoring function according to claim 11.
All other limitations of claim 14 are similar with the limitations of claim 4. Claim 14 is ejected on the analysis of claim 4 above.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maksumov (US pg. no. 20160127514), and JEON (EP1953472A2), further in view of Rao (US pg. no. 20200394110).
Regarding claim 5. The combination discloses cross-protocol method for restoring apparatuses according to claim 1.
But, the combination does not explicitly disclose:
 further comprising a step h) executing the restoring procedure when a restoring trigger condition is satisfied, wherein the restoring trigger condition comprises a designated time coming, connecting to the electronic apparatus each time or receiving a restoring operation by a human-machine interface of the cross-protocol control apparatus;
However, in the same field of endeavor, Rao discloses further comprising a step h) executing the restoring procedure when a restoring trigger condition is satisfied, wherein the restoring trigger condition comprises a designated time coming(Storage manager 440 initiates backup/restore, based on any number of criteria, e.g., a schedule (designated time), a dynamic trigger), connecting to the electronic apparatus each time or receiving a restoring operation by a human-machine interface of the cross-protocol control apparatus(Storage manager 440 initiates backup, restore, and/or migration operations, based on any number of criteria, e.g., a schedule, a dynamic trigger).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Rao. The modification would allow event based restoring. The modification would allow effective backup/restore system where the restoration is performed only when it is needed as a result avoiding unwanted restoration processes.
Regarding claim 1015. The combination discloses cross-protocol control apparatus with apparatus-restoring function according to claim 11.
All other limitations of claim 15 are similar with the limitations of claim 5. Claim 15 is ejected on the analysis of claim 5 above.

Claim(s) 6, 9, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maksumov (US pg. no. 20160127514), and JEON (EP1953472A2), further in view of Ishii (US pg. no. 20100070764).
Regarding claim 6. The combination discloses cross-protocol method for restoring apparatuses according to claim 1.
But, the combination discloses, further comprising following steps performed before the step c): 
hl) during the restoring procedure, retrieving verification information; and 
h2) transferring the verification information to the electronic apparatus by the communication 5interface for making the electronic apparatus verify the verification information; 
the step c) is performed after receiving a notification of approval from the electronic apparatus; 
However, in the same field of endeavor, Ishii discloses further comprising following steps performed before the step c): 
hl) during the restoring procedure, retrieving verification information ([0208] discloses a response packet from the backup server 1100 is received (verification information), data identifier(s) of data to be restored is/are selected (verified data) based on the acquired data list information (verification information)); and 
h2) transferring the verification information to the electronic apparatus by the communication 5interface for making the electronic apparatus verify the verification information ([0208] discloses First, at the backup client 2100, in order to acquire list information of backup data stored on the backup server 1100, a backup data list acquisition request packet is assembled and transmitted (step S401)…13. After a response packet from the backup server 1100 is received (verification information), data identifier(s) of data to be restored is/are selected (verified data) based on the acquired data list information (verification information)); 
the step c) is performed after receiving a notification of approval from the electronic apparatus ([0208] discloses First, at the backup client 2100, in order to acquire list information of backup data stored on the backup server 1100, a backup data list acquisition request packet is assembled and transmitted (step S401)…13. After a response packet from the backup server 1100 is received (verification information), data identifier(s) of data to be restored is/are selected (verified data) based on the acquired data list information (verification information), and a restore request packet is assembled and transmitted (step S403) corresponds to step C after verification); 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ishii. The modification would allow an efficient backup restore system where data integrity is insured.
Regarding claim 9. The combination discloses cross-protocol method for restoring apparatuses according to claim 8.
But, the combination does not explicitly disclose:
further 5comprising following steps performed before the step j3): 
kl) during the backup procedure, retrieving verification information; and 
k2) transferring the verification information to the electronic apparatus by the communication interface for making the electronic apparatus verify the verification information; 
the step  j3) is performed to receive the apparatus data sent by the electronic apparatus after 10the verification information is approved.  
However, in the same field of endeavor, Ishii discloses further 5comprising following steps performed before the step j3): 
kl) during the backup procedure, retrieving verification information([0208] discloses a response packet from the backup server 1100 is received (verification information), data identifier(s) of data to be restored is/are selected (verified data) based on the acquired data list information (verification information)); and 
k2) transferring the verification information to the electronic apparatus by the communication interface for making the electronic apparatus verify the verification information ([0208] discloses First, at the backup client 2100, in order to acquire list information of backup data stored on the backup server 1100 (verification information), a backup data list acquisition request packet is assembled and transmitted (step S401)…13. After a response packet from the backup server 1100 is received (verification information), data identifier(s) of data to be restored is/are selected (verified data) based on the acquired data list information (verification information), and a restore request packet is assembled and transmitted (step S403) corresponds to step C after verification); 
 the step  j3) is performed to receive the apparatus data sent by the electronic apparatus after 10the verification information is approved ([0208] discloses After a response packet from the backup server 1100 is received (verification information), data identifier(s) of data to be restored is/are selected (verified data) based on the acquired data list information (verification information), and a restore request packet is assembled and transmitted (step S403) corresponds to step C after verification); 
  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ishii. The modification would allow an efficient backup restore system where data integrity is insured.
Regarding claim 1016. The combination discloses cross-protocol control apparatus with apparatus-restoring function according to claim 11.
All other limitations of claim 16 are similar with the limitations of claim 6. Claim 16 is ejected on the analysis of claim 6 above.
Regarding claim 1019. The combination discloses cross-protocol control apparatus with apparatus-restoring function according to claim 11.
All other limitations of claim 19 are similar with the limitations of claim 9. Claim 19 is ejected on the analysis of claim 9 above.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445